UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148493 NEXT FUEL, INC. (Exact name of registrant as specified in it's charter) NEVADA 32-2305768 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 821 Frank Street Sheridan WY 82801 (Address of Principal Executive Offices) (307) 674-2145 (Registrant's Telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o Nox Indicate the number of shares issued and outstanding of each of the issuer’s classes of common stock, as of February14, 2012: 12,053,500shares of issued common stock. NEXT FUEL, INC. FORM 10-Q December 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Control and Procedures 29 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURE NEXT FUEL, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 2 CONDENSED BALANCE SHEETS AS OF DECEMBER 31, 2011 (UNAUDITED) AND AS OF SEPTEMBER 30, 2011 PAGE 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREEMONTHS ENDED DECEMBER 31, 2, AND FOR THE PERIOD FROM AUGUST 14, 2007 (INCEPTION) TO DECEMBER 31, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/DEFICIENCY FOR THE PERIOD FROM AUGUST 14, 2007 (INCEPTION) TO DECEMBER 31, 2011 (UNAUDITED) PAGE 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2, AND FOR THE PERIOD FROM AUGUST 14, 2007 (INCEPTION) TO DECEMBER 31, 2011 (UNAUDITED) PAGE 6 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1 Next Fuel, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS December 31, 2011 September 30, 2011 (Unaudited) Current Assets Cash $ $ Employee Advances Prepaid Expenses Total Current Assets Equipment and Intangibles, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party - Deferred Revenue - TotalLiabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.0001 par value; 100,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 12,053,500 and 12,052,500 issued and outstanding, respectively Additional paid-in capital Less: Treasury stock; 2,500,000 and 2,500,000, respectively ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements 2 Next Fuel, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended December 31, For the Period from August 14, 2007 (Inception) to December 31, Sales $
